Sedgwick, C. J.,
(concurring.) I agree with Judge McAdam, but would like to say that in my judgment the right of the Banana Company, as represented by the plaintiff, is not based upon its being intended as a party designated by the phrase in the policy “on account of whom it may concern,” but rests upon the terms of the agreement for the sale by which the policy was to be held for their benefit and as collateral security for the payment of the mortgage of the purchase. This, of course, assumes that an assignee by absolute transfer can recover according to his interest at time of loss.